The Court of Common Pleas in a proceeding in habeas corpus
found that Donald William Burson was not unlawfully restrained of his liberty by the Superintendent of the Ohio State Reformatory.
Appeal was perfected to the Court of Appeals which reversed the judgment of the Court of Common Pleas and ordered him discharged from custody.
A motion to certify the record was allowed by this court.
During the presentation of this cause on the merits, *Page 29 
it was agreed by counsel in open court that, subsequent to the rendition of the judgment of reversal by the Court of Appeals, Burson was convicted of a felony and is now confined in the Ohio Penitentiary.
By reason of the change in circumstances, a judgment of affirmance or reversal by this court would be of no avail to either party to this appeal and, therefore, a moot question remains.
It is not the duty of a reviewing court to answer moot questions.
The appeal is dismissed on authority of Miner v. Witt, CityClerk, 82 Ohio St. 237, 92 N.E. 21.
Appeal dismissed.
WEYGANDT, C.J., TURNER, MATTHIAS HART, ZIMMERMAN, SOHNGEN and STEWART, JJ., concur.